Citation Nr: 0408083	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  03-09 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for defective hearing.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

4.  Entitlement to a total disability evaluation based on 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from December 
1968 to January 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  

The issues of entitlement to an increased evaluation for PTSD 
and entitlement to a TDIU will be the subject of the decision 
below.  The issues of entitlement to service connection for 
defective hearing and for tinnitus, will be addressed in the 
remand that follows this decision.  In that regard, those 
issues will be remanded to the RO via the Appeals Management 
Center (AMC) in Washington DC.  VA will notify you if further 
action is required on your part.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's PTSD is manifested by complaints of sleep 
disturbances, nightmares, social isolation, hypervigilance 
and intrusive recollections.  He is unemployed.  His most 
recent GAF was 48.  The veteran's PTSD is productive of total 
social and occupational impairment.   

3.  The issue of TDIU is moot.   


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2003).  

2.  The issue of entitlement to TDIU appeal is moot.  38 
U.S.C.A. §§ 5110(a), 7104 (West 2002); 38 C.F.R. §§ 4.16(a), 
20.101 (2003); Green v. West, 11 Vet. App. 472, 476 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
fairly decide the veteran's claim, since all relevant 
development has been conducted.

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000.  

In this regard, the Board notes that the veteran has been 
informed via letters, a statement of the case and subsequent 
supplemental statements of the case of the evidence necessary 
to substantiate his claim.  The RO has secured medical 
records and the veteran has been examined in conjunction with 
the claim.  The Board concludes that the duties to assist and 
to notify the veteran have been fullfilled, and there is no 
indication that there are additional documents that have not 
been obtained and would be pertinent to the present claim.  
The appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.  

In this regard, in August 2002, prior to the rating action on 
the issues that this decision addresses, the RO contacted the 
veteran and notified him of the evidence needed to establish 
entitlement to the benefit sought, and what the RO would 
obtain, as well as what evidence was needed from the veteran 
and what he could do to help with his claim.  No further 
assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  Further as the decision below grants full benefits 
allowable under the law on the increased rating issue and 
dismisses the TDIU issue as a matter of law, no further 
development would be of benefit to the veteran.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue here.  Disability ratings are determined 
by applying the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule), found in 38 C.F.R. 
Part 4 (2003).  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2003).  Separate diagnostic codes 
identify the various disabilities.  If there is a question as 
to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2003).  

The Evidence

In June 1999, the RO granted service connection for PTSD and 
assigned a 30 percent evaluation.  This was based on VA 
treatment records dated from 1997 to 1999, which showed 
treatment for psychiatric complaints.  The veteran was 
hospitalized in August 1997 after threatening to jump off a 
bridge.  On VA examination in June 1999, his GAF was 62 and 
his PTSD symptoms were noted to be in the mild range.  

The veteran was examined by VA in July 2001.  The veteran 
noted that his current marriage was doing well.  He reported 
working as a truck driver, and that he liked to isolate 
himself from others on occasion.  On examination, he was 
alert and oriented, with a slightly anxious and irritable 
affect.  His mood was anxious.  He denied having any 
homicidal or suicidal ideation, but admitting to having some 
in the past prior to taking medication for his PTSD.  He 
denied any hallucinations or delusions.  He reported having 
irritability, social isolation and anger management problems 
that interfere with his social and occupational functioning.  
He reported that he used to be threatening and have bouts of 
explosive anger while working.  He reported having "blacking 
out" when he got angry or upset, and noted that since taking 
his PTSD medication, he no longer had these outbursts.  He 
reported having nightmares, intrusive thoughts of combat, and 
survivor guilt.  The examiner noted that the veteran's 
symptoms had impaired his occupational and social functioning 
to a mild degree while he is taking his medication, but that 
without his medication, his PTSD symptoms would cause much 
more significant impairment.  The diagnosis was, PTSD, 
chronic, mild, and his GAF was 61.  

In August 2002, the veteran sought an increased evaluation 
for his service-connected PTSD.  

In a September 2002 note, a VA physician reported that the 
veteran was unable to work at his job as a long distance 
truck driver due to his being prescribed medications for his 
PTSD.  It was reported that he suffered from flashbacks, a 
sleep disorder and mood swings, all triggered by reminders of 
his combat experiences. The examiner stated that the 
veteran's medications are necessary to treat these symptoms 
and that the veteran cannot function emotionally without 
them.  The examiner stated that he considered the veteran 
unemployable from his job as a truck driver since he could 
not drive his truck on medications due to legal restrictions 
and that he cannot be without these medications without 
severe flare-ups of his PTSD.  It was stated that given these 
circumstances the examiner would consider the veteran 
unemployable.  

In September 2002, the veteran's employer submitted a VSA 
Form 21-4192 in which it was noted that the veteran worked 
delivering food.  A concession made to the veteran was that 
he worked a 3-day week.  

The veteran was examined by VA in October 2002.  His claim 
file was noted to be available and reviewed.  He reported 
that due to his medication, he is unable to keep his job, and 
it was noted that he was unemployed.  He complained of being 
moody and having emotional blunting.  The veteran reported 
that he required a great deal of privacy and that he did not 
go out at all.  The veteran reported that his commercial 
driver's license was being rescinded due to his taking 
medication.  He stated that his psychiatrist has told him 
that he cannot discontinue his medication.  On examination, 
the veteran was alert and oriented.  He denied hallucinations 
or delusions.  He reported having crying spells and that he 
socializes very little.  It was noted that he exhibited a 
sense of foreshortened future, but denied suicidal ideation.  
He reported experiencing ideas of hurting people when he 
feels provoked, but denied any current ideation on intent to 
harm people.  He reported having recurrent intrusive 
recollections and dreams of Vietnam.  It was noted that he 
endorsed a feeling of detachment and a restricted range of 
affect.  He also endorsed increased arousal, as evidenced by 
sleep difficulty, irritability, hypervigilance, and 
exaggerated startle response.  The diagnosis was PTSD and the 
GAF was 48.  
The examiner stated that in terms of the veteran's ability to 
work, his psychiatrist has submitted a letter indicating that 
he is considered unemployable.  The examiner noted that if 
the veteran continues to take his medication, which is 
necessary to control his symptoms, he is absolutely incapable 
of working, due to legal regulations.  The examiner noted 
that the veteran could not discontinue his medication without 
the risk of serious consequences and he cannot work when he 
takes the medication.  

Discussion

The Board notes that the Schedule for Rating Disabilities 
concerning psychiatric disability was revised in November 
1996.  Since this claim was initiated after that time, only 
the new criteria will be considered in this decision.

Under the rating schedule, a 50 percent rating for PTSD is 
assigned under the Schedule for Rating Disabilities when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned under the Schedule when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned under the 
Schedule when there is total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2003).  

Following a review of the evidence of record, the Board finds 
that the evidence reasonably supports a finding that an 
increased evaluation to 100 percent is warranted for the 
veteran's PTSD.  In this regard, the Board notes that the 
veteran reported an increase in nightmares. He is not 
working, and when he was working concessions had to be made 
to accommodate him due to his disability, which included a 
shortened workweek.  He is socially isolated and has sleep 
disturbances including nightmares, flashbacks, 
hypervigilence, and detachment.  

While the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence which the Court has 
recognized as important, and the Court has defined the terms 
of the GAF score.  Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness." DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A 
GAF score between 31 and 40 is defined as "Some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work . . .). Id.  
A GAF score between 41 and 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Ibid. (Emphasis added.)  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (discussing a GAF score of 
50).  The veteran's most recent GAF of 48 is indicative of 
serious impairment.  

The recent clinical evidence shows that the veteran continues 
to complain of sleep problems and nightmares, isolation and 
feelings of hurting others when he feels provoked.  The 
record contains medical opinions that the veteran is unable 
to work due to his psychiatric problems.  This is also 
reflected in the GAF score that he has received, which as 
noted above, represents serious impairment in social or 
occupational functioning.  The veteran has been shown to 
exhibit isolation, and an inability to get along with others, 
as well as having continuing problems with employment.  A 
longitudinal review of the evidence reflects that the 
veteran's disability severely impairs the veteran's social 
ability as well as his ability to obtain or retain 
employment.  The Board thus finds that a 100 percent rating 
is warranted.  



TDIU

Under 38 C.F.R. § 4.16(a) (2003), total disability ratings 
for compensation may be assigned "where the schedular rating 
is less than total," when the disabled person is, in the 
judgment of the rating agency, unable to follow a 
substantially gainful occupation as a result of service- 
connected disabilities.  Since the veteran has now been 
granted a 100 percent schedular rating for PTSD, the veteran 
is not eligible for a total rating for compensation based 
upon individual unemployability.  Green v. West, 11 Vet. App. 
472, 476 (1998) (citing Vettese v. Brown, 7 Vet. App. 31, 34- 
35 (1994) ("claim for [a total rating for compensation based 
upon individual unemployability] presupposes that the rating 
for the condition is less than 100%") and Holland v. Brown, 6 
Vet. App. 443, 446 (1994) (100% schedular rating "means that 
a veteran is totally disabled")); VAOPGCPREC 6-99 (June 7, 
1999).

The Board finds that in view of the Board's decision granting 
the veteran a 100 percent schedular evaluation for PTSD, the 
issue of entitlement to TDIU is moot. Green v. West, 11 Vet. 
App. 472, 476 (1998); VAOPGCPREC 6-99 (June 7, 1999).

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to a 100 percent rating for PTSD is granted 
subject to the laws and regulations governing the issuance of 
monetary awards.

The claim for TDIU is dismissed.




REMAND

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002)).  VA has a duty to notify a 
claimant of all information and evidence necessary to 
substantiate and complete a claim for VA benefits, as well as 
the development responsibilities of the claimant and of the 
VA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA also 
has a duty to assist claimants in obtaining evidence 
necessary to substantiate their claims.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.  

The veteran seeks service connection for defective hearing 
and for tinnitus, which he argues were incurred in service.  
The record shows that according to his DD 214, the veteran's 
MOS in service was that of rifleman.  His service personnel 
records show that he participated in combat in Vietnam.  He 
contends that exposure to the acoustic trauma of gunfire 
caused him to have a current hearing loss and tinnitus.  He 
has requested that VA give him an examination to evaluate 
these conditions.  The RO has not scheduled the veteran for a 
VA examination concerning these issues.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action: 


1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), is completed.  

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him 
defective hearing and/or tinnitus since 
service.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  The RO should ensure that its 
efforts to obtain the identified records 
are fully documented in the claims file.  
If the RO is unsuccessful in obtaining 
any medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.    

3.  Then, the RO should schedule the 
veteran for a VA examination hearing loss 
and tinnitus complaints.  The veteran 
must be informed of the potential 
consequences of his failure to report for 
any scheduled examination, and a copy of 
this notification must be associated with 
the claims file.  

All indicated studies, including an 
audiometric evaluation should be 
performed and all findings reported in 
detail.  The claims file and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner must 
indicate that a review of the claims file 
was made.  The examiner should determine 
if the veteran has defective hearing and 
tinnitus.  If so, the examiner should 
offer an opinion with complete rationale 
as to whether it is at least as likely as 
not that that any diagnosed defective 
hearing and/or tinnitus is s related to 
the veteran's military service.  

4.  The RO should review the examination 
reports.  If either report is not in 
complete compliance with the instructions 
provided above, appropriate action should 
be taken.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998). 

5.  Thereafter, after undertaking any 
additional development deemed 
appropriate, the RO should readjudicate 
the issues on appeal.   

If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and given the appropriate opportunity to 
respond before the claims file is 
returned to the Board for further review, 
as appropriate.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



